Title: To George Washington from Henry Knox, 15 May 1792
From: Knox, Henry
To: Washington, George

 

Sir.
War-department, May 15th 1792.

I have the honor to inform you, that yesterday I received letters, from governor Blount, dated the 22’d of April, of more pacific appearance, than the one of the 14th of April to Doctor Williamson.
Mr Shaw, and the Bloody Fellow, and other Cherokees who left this city the 19th of February, were on the 22’nd, within four miles of governor Blount; all well. The said indians had generally been well treated, but sometimes alarmed by the folly and wickedness of the frontier people.
I have the pleasure to inform you, that the bearer of Blount’s letters, brought the enclosed from major Hamtramck. I trust, in God, it is the sure dawning of a general peace, north west of the Ohio.
General Putnam has not yet finished his Ohio business; but will probably to day—He, General Wayne, and the quarter master general, will, I expect, all depart this week.
The person who delivered Hamtramck’s letter, informed me, that Lieutenant Jennifer was charged with letters from brigadier general Wilkinson, but that he had halted at Hagers Town for a day or two—That brigadier general Wilkinson had established Fort St Clair, placed therein a garrison, and plenty of provisions; and returned uninjured to Fort Washington. I have the honor to be, Sir, with profound respect, Your most obedient Servt

H. KnoxSecy of War

